NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUN 26 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50005

             Plaintiff - Appellee,               D.C. No. 2:09-cr-00429-DSF

   v.
                                                 MEMORANDUM*
JULIO AMILCAR
CASTELLANOS-SALAMANCA, a.k.a.
Julio Castellanos, a.k.a. Julio Anilber
Castellanos, a.k.a. Criseldo Lopez,

             Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                      Dale S. Fischer, District Judge, Presiding

                              Submitted June 22, 2015**

Before:       HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        Julio Amilcar Castellanos-Salamanca appeals from the district court’s

judgment and challenges the 14-month custodial sentence and 22-month term of

supervised release imposed upon revocation of supervised release. We have
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Castellanos-Salamanca contends that the district court procedurally erred in

several ways. We review for plain error, see United States v. Miqbel, 444 F.3d
1173, 1176 (9th Cir. 2006), and find none. Contrary to Castellanos-Salamanca’s

contention, the record reflects that the court properly used the advisory Guidelines

range as an initial benchmark for the custodial sentence and kept the range in mind

throughout the sentencing process. See United States v. Carty, 520 F.3d 984, 991

(9th Cir. 2008) (en banc). To the extent that the court failed to explicitly calculate

the advisory Guidelines range for the term of supervised release,

Castellanos-Salamanca has not shown a reasonable probability that he would have

received a different sentence absent the alleged error. See United States v.

Christensen, 732 F.3d 1094, 1101-02 (9th Cir. 2013). The record further reflects

that the court applied the correct sentencing standard, properly considered the 18

U.S.C. § 3583(e) sentencing factors, did not consider any improper sentencing

factors, and sufficiently explained its reasons for imposing the sentence. See Carty,
520 F.3d at 991-92. Finally, we reject Castellanos-Salamanca’s contention that the

court erred by relying on the probation officer’s statements regarding his criminal

history because, insofar as the court considered those statements,

                                          2                                    15-50005
Castellanos-Salamanca has not shown that they were clearly erroneous. See

Christensen, 732 F.3d at 1103.

       Castellanos-Salamanca next contends that his sentence is substantively

unreasonable in light of the alleged procedural errors, the nature of his violation, and

the mitigating circumstances. The district court did not abuse its discretion in

imposing Castellanos-Salamanca’s sentence. See Gall v. United States, 552 U.S.
38, 51 (2007). The custodial sentence and term of supervised release are

substantively reasonable in light of the section 3583(e) sentencing factors and the

totality of the circumstances, including Castellanos-Salamanca’s significant

criminal history, his breach of the court’s trust, and the need to protect the public.

See Gall, 552 U.S. at 51; see also U.S.S.G. § 5D1.1 cmt. n.5.

      AFFIRMED.




                                           3                                    15-50005